DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (8,687,464).
	With respect to claim 1, Thompson teaches an apparatus (Figure 5) for generation of seismic waves in a body of water (13), comprising: a wave generator (44/45/41/51); a housing (defined by outer housing of vessels #44/45) defining an internal chamber (45) having an open end (note vessel #45 is open at bottom end) (Col. 3, Lines 7-33), wherein the housing comprises: baffles (Figures 3-4, #35, when baffles #35 replace rotor/stator #11/9 of Figure 5 – Col. 5, Lines 17-27) positioned between the open end and the wave generator; and a vent (defined by valve #42 allowing air #48 to escape from vessel #45) positioned on an opposite end of the housing from the baffles (35).  
	With respect to claim 3, Thompson teaches wherein the wave generator (44/45/41/51) comprises an air gun.  
	With respect to claim 7, Thompson teaches wherein the baffles (Figures 3-4, #35) comprise one or more blades configured rotate around a long axis of the internal chamber from an open position (Figure 4) to a close position (Figure 3) that at least partially seals the open end.  
	With respect to claim 8, Thompson teaches wherein the vent (42) comprises one or more valves.  
	With respect to claim 12, Thompson teaches method for geophysical surveying, comprising: towing a seismic source (Figure 5) in body of water (13) (Col. 7, Lines 56-65), wherein the seismic source (Figure 5) comprises a wave generator (44/45/41/51) positioned in a housing (defined by outer housing of vessels #44/45); actuating the wave generator (44/45/41/51) such that a seismic signal is emitted from the seismic source through one or more baffles (Figures 3-4, #35, when baffles #35 replace rotor/stator #11/9 of Figure 5 – Col. 5, Lines 17-27) in the housing; closing the one or more baffles (Figure 3, #35 – Col. 5, lines 36-63 – note that baffles can variably open and close during operation, allowing for the baffles to close prior to opening of vents in the subsequent vent opening step); and opening one or more vents (42) such that one or more recompressed bubbles formed in the housing are released through the one or more vents (42 – note that valve #42 is opened to allow air #48, including recompressed bubble, in the lower vessel #45 to travel through valve #42 and up line #50).  
	With respect to claim 13, Thompson teaches wherein the one or more recompressed bubbles (defined by air #48 flowing up through vent #42/ line #50) are released through the one or more vents (42) at an opposite end of the housing from the one or more baffles (35).  
	With respect to claim 14, Thompson teaches wherein actuating the wave generator comprises releasing compressed air from the wave generator (44/45/41/51) (Col. 3, Lines 7-33).  
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landro (5,572,486).
	With respect to claim 1, Landro teaches an apparatus (Figures 5-9) for generation of seismic waves in a body of water (Col. 1, Lines 12-25), comprising: a wave generator (defined by piston #8 – see Figure 1 for numeral labeling); a housing (20/30/40/50) defining an internal chamber having an open end (20A/30A/44A/55A), wherein the housing comprises: baffles (defined by outer edge #9A of outlet port #9 functioning as a baffle for outlet air from piston #8) positioned between the open end (20A/30A/44A/55A) and the wave generator (8); and a vent (6/16/24/34) positioned on an opposite end of the housing from the baffles (9A).  
	With respect to claim 5, Landro teaches wherein the housing (Figures 6-7, #30) has a shape of an inverted cone (see #30), a hyperbolic cone, or a trumpet-shaped cone.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (8,687,464).
	With respect to claim 4, Thompson is relied upon for the reasons and disclosure set forth above.  Thompson further teaches a wave generator (44/45/41/51).  
	Thompson fails to teach wherein the wave generator comprises a water gun or a marine acoustic vibrator.  
	Thompson does however teach wherein it is known to use a water gun or a marine acoustic vibrator as a wave generator in a marine seismic survey application (Col. 1, Lines 13-31).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the wave generation apparatus of Thompson, with the alternative known wave generation devices discussed by Thompson, so as to provide simple substitution of one known low frequency signal acoustic generating device for another, to provide the predictable result of any of the disclosed devices being capable of producing very low frequencies.
Claims 2, 6, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (8,687,464) as applied to claims 1 and 12 above and further in view of Jung (2015/0096830).
	With respect to claim 2, Thompson is relied upon for the reasons and disclosure set forth above.  Thomson further teaches a housing (defined by outer housing of vessels #44/45).  
	Thompson fails to teach wherein the housing comprises an inner wall and an outer wall that form a sealed vacuum cavity around the internal chamber.  
	Jung teaches wherein it is known to provide an underwater noise generating device (Figure 1, #1/2) with a housing (6/7) comprising an inner wall (7) and an outer wall (6) that form a sealed vacuum cavity (8) around the internal chamber, when combined so as to prevent sound waves incident on the inner wall (from sound source of Thompson, when combined) from being transmitted to the outer wall, thus reducing noise exiting from sides of the device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Thompson, with the apparatus of Jung so as to prevent noise from being transmitted through walls of the housing by employing a inner/outer wall system that prevents sound waves incident on the inner wall from being transmitted to the outer wall, thus reducing noise exiting from sides of the device.
	With respect to claim 6, Thompson is relied upon for the reasons and disclosure set forth above.  Thomson further teaches a housing (defined by outer housing of vessels #44/45).  
	Thompson fails to teach further comprising a seat positioned between an inner wall and an outer wall of the housing.  
	Jung teaches wherein it is known to provide an underwater noise generating device (Figure 1, #1/2) with a housing (6/7) further comprising a seat (9/10) positioned between an inner wall (7) and an outer wall (8) of the housing, so as to insulate against vibration in order to prevent sound waves incident on the inner wall (from sound source of Thompson, when combined) from being transmitted to the outer wall, thus reducing noise exiting from sides of the device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Thompson, with the apparatus of Jung so as to so as to insulate against vibration in order to prevent noise from being transmitted through walls of the housing by employing a inner/outer wall system that prevents sound waves incident on the inner wall from being transmitted to the outer wall by use of an insulator/seat positioned between said inner and outer walls, thus reducing noise exiting from sides of the device.
	With respect to claim 11, Thompson is relied upon for the reasons and disclosure set forth above.  Thomson further teaches a housing (defined by outer housing of vessels #44/45) with the wave generator (44/45/41/51), wherein the housing has a larger width at the open end than at an upper portion opposite the open end (Col. 8, Lines 4-5 - note the housing can have a cross section of any shape or variable shape, which variable shape will produce the shape as claimed), and wherein the wave generator comprises an air gun.  
	Thompson fails to teach wherein the housing comprises an inner wall and an outer wall that define a sealed vacuum cavity around the inner chamber.
	Jung teaches wherein it is known to provide an underwater noise generating device (Figure 1, #1/2) with a housing (6/7) comprising an inner wall (7) and an outer wall (6) that form a sealed vacuum cavity (8) around the inner chamber, when combined so as to prevent sound waves incident on the inner wall (from sound source of Thompson, when combined) from being transmitted to the outer wall, thus reducing noise exiting from sides of the device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Thompson, with the apparatus of Jung so as to prevent noise from being transmitted through walls of the housing by employing a inner/outer wall system that prevents sound waves incident on the inner wall from being transmitted to the outer wall, thus reducing noise exiting from sides of the device.
	With respect to claim 15, Thompson is relied upon for the reasons and disclosure set forth above.  Thomson further teaches a housing (defined by outer housing of vessels #44/45) to direct a seismic wave down the housing through the one or more baffles (35)
	Thompson fails to teach wherein the housing includes a vacuum cavity to direct a seismic wave down the housing through the one or more baffles.  
	Jung teaches wherein it is known to provide an underwater noise generating device (Figure 1, #1/2) with a housing (6/7) comprising a vacuum cavity (8) positioned between an inner wall (7) and an outer wall (6) to form the sealed vacuum cavity (8), when combined so as to prevent sound waves incident on the inner wall (from sound source of Thompson, when combined) from being transmitted to the outer wall due to insulators (9/10) defining said vacuum cavity (8), so as to insulate against vibration in order to prevent sound waves incident on the inner wall (from sound source of Thompson, when combined) from being transmitted to the outer wall, thus reducing noise exiting from sides of the device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Thompson, with the apparatus of Jung so as to so as to insulate against vibration in order to prevent noise from being transmitted through walls of the housing by employing a inner/outer wall system that prevents sound waves incident on the inner wall from being transmitted to the outer wall by use of an insulator/seat positioned between said inner and outer walls, thus reducing noise exiting from sides of the device.
Claims 9, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (8,687,464) as applied to claims 1 and 12 above and further in view of Tenghamn (9,618,637).
	With respect to claim 9, Thompson is relied upon for the reasons and disclosure set forth above.  Thomson further teaches a housing (defined by outer housing of vessels #44/45) with the wave generator (44/45/41/51).  
	Thompson fails to teach further comprising a cradle assembly for holding the housing with the wave generator.  
	Tenghamn teaches a similar apparatus (Figures 1 and 9, #5) for generation of seismic waves in a body of water (see Figure 10), including a cradle assembly (165) for holding a housing (10) with the wave generator (5), so as to support and position the wave generation device in a body of water (Col. 11, Lines 57-65).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Thompson, with the apparatus of Tenghamn so as to support and position the wave generation device in a body of water.
	With respect to claim 10, Tenghamn teaches wherein the cradle assembly (165) comprises a body (165) and one or more fins (175) positioned around the body (165). 
	With respect to claim 16, Thompson is relied upon for the reasons and disclosure set forth above.  Thomson further teaches a wave generator (44/45/41/51) for emitting a seismic signal for use in a marine seismic signal.  
	Thompson fails to explicitly teach details of the seismic survey, including detecting a modified seismic signal after interaction of the modified signal with one or more formations below a water bottom; obtaining 15PGS-19102-US-ORG1 geophysical data from the modified seismic signal; and processing the geophysical data to produce a geophysical data product.  
	Tenghamn teaches a similar wave generator (Figures 1 and 9-10, #5) for emitting a seismic signal for use in a marine seismic signal, and further comprising: detecting a modified seismic signal after interaction of the modified signal with one or more formations below a water bottom; obtaining 15PGS-19102-US-ORG1geophysical data from the modified seismic signal; and processing the geophysical data to produce a geophysical data product (Col. 12, Line 14 – Col. 13, Line 28).  
	Because both Thompson and Tenghamn teach seismic wave generation devices for use in a marine seismic survey, and Thompson does not teach any details of the seismic survey system beyond the wave generation device, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Thompson, with the apparatus of Tenghamn so as to provide a know system for producing a geophysical data product, which may include data that is obtained by a process that includes detecting the acoustic energy originating from the wave generation device of Thompson, when combined.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (8,687,464) in view of Jung (2015/0096830) and Tenghamn (9,618,637).
	With respect to claim 17, Thompson teaches an apparatus (Figure 5) for generation of seismic waves in a body of water (13), comprising: a seismic source comprising: an air gun (44/49/41/51); a housing (defined by outer housing of vessels #44/45) comprising: a wall defining an internal chamber (walls of 44/45) that houses the air gun, the internal chamber having an open end (note vessel #45 is open at bottom end) (Col. 3, Lines 7-33); a vent (42) positioned near a top of the internal chamber (45); and baffles (Figures 3-4, #35, when baffles #35 replace rotor/stator #11/9 of Figure 5 – Col. 5, Lines 17-27) positioned in the internal chamber (45) between the open end and the air gun.
	Thompson fails to teach wherein the housing comprising: an inner wall defining an internal chamber that houses the air gun, an outer wall spaced apart from the inner wall to define a vacuum cavity therebetween, and a cradle assembly that holds the seismic source.
	Jung teaches wherein it is known to provide an underwater noise generating device (Figure 1, #1/2) with a housing (6/7) comprising an inner wall (7) defining an internal chamber housing the noise generating device (1/2), and an outer wall (6) spaced apart from the inner wall (7) to define a sealed vacuum cavity (8) therebetween, when combined so as to prevent sound waves incident on the inner wall (from sound source of Thompson, when combined) from being transmitted to the outer wall, thus reducing noise exiting from sides of the device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Thompson, with the apparatus of Jung so as to prevent noise from being transmitted through walls of the housing by employing a inner/outer wall system that prevents sound waves incident on the inner wall from being transmitted to the outer wall, thus reducing noise exiting from sides of the device.
	Tenghamn teaches a similar apparatus (Figures 1 and 9, #5) for generation of seismic waves in a body of water (see Figure 10), including a cradle assembly (165) for holding a seismic source (5), so as to support and position the wave generation device in a body of water (Col. 11, Lines 57-65).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Thompson, with the apparatus of Tenghamn so as to support and position the wave generation device in a body of water.
	With respect to claim 18, Jung teaches wherein a seat (9/10) is positioned in a joint between the inner wall (7) and the outer wall (6), wherein the seat (9/10) is comprised of pliable material ([0036]).  
	With respect to claim 19, Tenghamn teaches wherein the cradle assembly (165) comprises a body (165) and one or more fins (175) positioned around the body (165).  
	With respect to claim 20, Tenghamn teaches wherein the cradle assembly (165) assembly comprises a tow point (180) for securing the seismic source (5) to a source cable (185).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to low frequency marine acoustic vibrator are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837